Citation Nr: 0926613	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-03 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disorder (originally claimed as anxiety and depression), to 
include as secondary to service-connected post-traumatic 
headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to March 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, which 
denied service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected post-
traumatic headaches.  The Veteran timely appealed the RO&IC's 
July 2004 rating decision to the Board.  

When this claim was recently before the Board in January 
2009, it was decided in part and remanded in part.  It is now 
before the Board for further appellant action.  


FINDING OF FACT

The Veteran's acquired psychiatric disorder is aggravated by 
his service-connected post-traumatic headaches.


CONCLUSION OF LAW

The Veteran's acquired psychiatric disorder is aggravated by 
his service-connected post-traumatic headaches.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Since the Board is granting the claim for service connection 
for an acquired psychiatric disorder, the claim is 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In addition, service connection also may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  
See 38 C.F.R. § 3.310(a).  This includes situations when a 
service-connected condition has chronically aggravated 
another condition that is not service connected, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to 
incorporate the Court's decision in Allen; except that VA 
will not concede aggravation unless there is medical 
evidence showing the baseline level of the disability before 
its aggravation by the service connected disability.  
38 C.F.R. § 3.310(b) (2008).  

Analysis

The Veteran claims that his psychiatric disorder is related 
to his service-connected post-traumatic headaches.  The 
claims file does not show that the Veteran had a psychiatric 
disorder, to include anxiety and depression, during service, 
nor does the Veteran seem to claim this to be true.  

In a November 2003, the Veteran was afforded a VA examination 
for PTSD.  The examiner did not find that the Veteran met the 
criteria for PTSD; however, the examiner found that the 
Veteran met the criteria for generalized anxiety disorder.  
The examiner opined that the anxiety caused the Veteran 
excessive impairment in social and occupational functioning.  
The examiner diagnosed the Veteran with generalized anxiety 
disorder, with symptoms of depression and a history of 
alcohol abuse.

The Veteran submitted lay statements from his wife and son 
that attest to the Veteran's recent heightened irritability 
and anger.  The statements also note the Veteran's frequent 
headaches.

A March 2004 VA examination conducted for the purpose of 
evaluating the Veteran's service-connected headaches noted 
that the frequency of the Veteran's headaches had increased.  

In a September 2005 Compensation and Pension examination 
note, the physician stated that Veteran had prolonged severe 
headaches which prevented him from performing the activities 
of daily living.  

In July 2008, a neurologist conducted a VA examination for 
the Veteran's service-connected headaches.  The examiner 
stated that the Veteran had prostrating headaches about three 
times a month.  During the examination, the examiner stated 
that he had reviewed the Veteran's psychiatric evaluation 
suggesting that his generalized anxiety disorder is because 
he was an "anxiety driven person"  prior to his injury.  
The examiner opined that anxiety is related to an underlying 
personality trait.

Also, in July 2008, the Veteran was afforded a VA examination 
for his psychiatric disorder that was conducted by a 
psychologist.  The examiner diagnosed the Veteran with 
anxiety disorder, not otherwise specified with depressive 
features.  The examiner further explained that he thought the 
Veteran did have low grade anxiety that is bothersome and 
clinically significant.  At the time of the examination, the 
Veteran did not meet the criteria for generalized anxiety 
disorder.  The examiner opined the Veteran's anxiety is not 
connected to his service-connected headaches.  No rational 
was provided. 

Pursuant to the Board's remand, the Veteran was afforded 
another VA examination for his psychiatric disorder in 
February 2009.  The Veteran reported a lack of patience and 
that his temper is at its worse toward early morning or late 
at night.  The Veteran noted that he continues to get 
headaches four times a week.  The examiner noted that 
according to the Veteran, his feelings of tension, lack of 
patience and irritability and occasional worries, had only 
begun approximately about 10 years ago, somewhere around the 
late 90's.  The examiner noted that the Veteran's headaches 
have been occurring since the 1970's.  Although it is unclear 
as to the cause of his anxiety (he began having symptoms 
around the time of his retirement from work), the examiner 
opined that it is most unlikely that the headaches are 
clinically causally related to the mild symptoms of anxiety 
has been manifested in the past ten years.  The examiner 
further opined that the anxiety symptoms are at least as 
slightly as not aggravated by the chronic recurrent headaches 
that he experiences.  The Veteran has qualified the severity 
of his anxiety to escalate, especially his lack of patience 
and bad temperament, at the time when he is having an active 
pain and active headaches.  These headaches lead him to 
seclude himself and make him more tense.  The examiner 
explained that it is noted medically that chronic recurring 
pain (due to its nature and the discouragement that results 
from the pain not completely going away and recurring) will 
have an emotional effect over time.  

Although past medical opinions have stated that the Veteran's 
psychiatric disability is not connected to his headaches or 
that his psychiatric disorder is related to an underlying 
personality disorder, there was no opinion provided as to 
whether or not the Veteran's psychiatric disability was 
aggravated by his post-traumatic headaches.  The most recent 
evidence suggests that the Veteran's psychiatric disorder is 
at least as likely as not aggravated by the Veteran's post-
traumatic headaches.  The examiner provided a clear rationale 
for his opinion.  Furthermore, the severity of the Veteran's 
headache disorder has been corroborated by the Veteran's wife 
and son as well as VA examinations.  In addition, the Board 
recently increased the Veteran's evaluation of post-traumatic 
headaches to 50 percent disabling.

Therefore, resolving all doubt in the Veteran's favor, 
service connection for acquired psychiatric disorder is 
granted.
 

ORDER

Service connection for an acquired psychiatric disability, to 
include as secondary to post-traumatic headaches, is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


